OPINION — AG — ** STATE EMPLOYEE GROUP HEALTH AND LIFE INSURANCE — ELIGIBILITY OF STATE HIGHWAY COMMISSIONER ** PUBLIC EMPLOYEES RETIREMENT SYSTEM, WHETHER A MEMBER OF THE OKLAHOMA STATE HIGHWAY COMMISSION MEETS ALL OF THE ELIGIBILITY REQUIREMENTS OF AN " EMPLOYEE " SO AS TO ENABLE HIM TO PARTICIPATE IN THE STATE EMPLOYEES GROUP HEALTH AND LIFE INSURANCE PLANS, IS A QUESTION OF FACT TO BE DETERMINED BY THE BOARD BY MEANS OF A HEARING CONDUCTED UNDER THE AUTHORITY OF 74 O.S. 1971 1306 [74-1306] CITE: 74 O.S. 1971 1303 [74-1303](B), 69 O.S. 1971 311 [69-311] [69-311], 69 O.S. 1971 302 [69-302] 69 O.S. 1971 317 [69-317](A) (ODIE A. NANCE)